DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/14/2020.  
This action is made FINAL.

2.	Claims 1-2, 6-7, 13-15, and 21-33 are pending in the case.  Claims 1, 6, and 13 are independent claims.  Claims 1-2, 6, 13, and 21-33 have been amended.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7, 13-15, and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claim 1 is objected to because of the following informalities:  option (2) sub-option (1) recites: 
over the first cell or the second cell, when the relationship is between the third data element and the fourth data element”
The claim appears to inconsistently associate the overlay with a position of first and second cells, when the relationship is between third and fourth elements.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the first value of the fifth cell and a third value of the fifth cell, the third value being a value in the data set prior to receiving the user input”.

It is unclear how the difference between two values of the same cell is determined.  Applicant’s Specification (Para 90) discloses determining a difference between values of different cells.  Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 13-15, 21-29, 30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sagalovskiy et al., US 2020/0042588 A1.


Independent claim 1, Sagalovskiy discloses a computing system comprising:

one or more memories (Fig. 12 “1203”); 
one or more processing units coupled to the one or more memories (Fig. 12 “1203, 1207”); and 

one or more computer-readable storage media storing instructions (i.e. deep data storage media – Para 56; Fig. 12 “1205”) that, when executed, cause the computing system to perform operations comprising: 

receiving a data set for display (i.e. importing data – Para 26); 

generating a first display, the generating comprising rendering the data set in a table, the table comprising a plurality of cells organized into a plurality of columns and a plurality of rows, wherein at least a portion of the plurality of columns correspond to fields of the table and at least a portion of the cells of one or more rows of the plurality of rows comprise a value from the data set for each of one or more columns corresponding to the fields of the table (i.e. generating a spreadsheet including rows/cells and columns/fields displaying values of a dataset  – Para 26; Fig. 2); 

identifying a plurality of data elements in the data set having a relationship (i.e. cells related by a formula – Para 42), a first data element of the plurality of data elements 

generating a second display (i.e. display of the spreadsheet including a transformed tool display area – Para 25, 33; Fig. 2, 5 “223”), wherein the second display comprises at least a portion of the table (i.e. a portion of the original spreadsheet is visible during display of the spreadsheet including the transformed display area – Fig. 2 “100, 223”), and the generating a second display comprises one or more of: 

(1) rendering a connector showing a relationship between:
(A) a first cell of a first row of the plurality of rows at a first column of the plurality of columns and a second cell of a second row of the plurality of rows at the first column, at least a first portion of the connector being displayed connected to or displayed over the first cell and at least a second portion of the connector being displayed connected to or displayed over the second cell; orPage 2 of 13Application Number 16/265,053 (B) a third cell of the first row at a first field of the fields of the table and a fourth cell of the first row at a second field of the fields of the table, at least a third portion of the connector being 

(2) rendering a logic bubble comprising text describing the identified relationship between the first data element and the second data element (i.e. transformation tool hovers over original spreadsheet and includes results, including text, from execution of formals for related in related cells – Para 34; Fig. 2 “223”), or between the third data element and the fourth data element (1) at a position that is connected to or is displayed over the first cell or the second cell, when the relationship is between the first data element and the second data element (i.e. displayed transformed tool may block the selected/related cells – Para 33; Fig. 2), or at a position that is connected to or is displayed over the first cell or the second cell, when the relationship is between the third data element and the fourth data element (i.e. the transformed tool provides a display area that blocks from view original cells of the spreadsheet directly beneath the displayed tool – Para 34- and blocks cells in the spreadsheet other than selected cells identified as being related – Para 34 – for execution of formulas – Para 32); or (2) in conjunction with one or more additional visual elements that are displayed over or connected to the logic bubble and at least one of the first cell or the second cell, when the relationship is between the first data element and the second data element (i.e. the transformed tool hovers over the original spreadsheet and displays additional data, e.g. source data, for execution of formulas for related cells – Fig. 2 “213”), or are displayed over or connected to at least one of the third cell or the fourth cell when the relationship is between the third data element and the fourth data element; or

(3) obscuring at least a portion of the plurality of cells displaying values for at least a portion of the data elements to provide one or more obscured cells (i.e. the transformed tool provides a display area that blocks from view original cells of the spreadsheet directly beneath the displayed tool – Para 34), where obscured cells are not identified as having the relationship (i.e. transformation tool blocks cells in the spreadsheet other than selected cells identified as being related – Para 34 – for execution of formulas – Para 32).

Claims 2, 7, 14-15, and 33 Sagalovskiy discloses wherein at least one of the one or more relationships is identified via a machine-learning algorithm (i.e. software programs using formulas to determine relationships and display information – Para 24; Fig. 1).

Independent claim 6, the claim includes features similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 13, the claim includes features similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 21, Sagalovskiy discloses The computing system of claim 1, wherein the first display is a first display layer (i.e. original spreadsheet – Fig. 1) and the second display 


Claim 22, Sagalovskiy discloses The computing system of claim 21, the operations further comprising: aligning the first display layer and the second display layer (i.e. the transformed tool provides a display area that blocks from view original cells of the spreadsheet directly beneath the displayed tool – Para 34 - other than selected cells identified as being related – Para 34 – for execution of formulas – Para 32).  


Claim 23, Sagalovskiy discloses the computing system of claim 22, wherein the aligning is based at least in part on a column of the table (i.e. transformed tool region is displayed aligned with the column of selected and related cells – Fig. 2 “227”).  


Claim 24, Sagalovskiy discloses the computing system of claim 22, wherein the aligning is based at least in part on metadata for the second display layer (i.e. original spreadsheet includes column headings, e.g. metadata – Para 25; transformed tool region is displayed aligned with the column of selected and related cells – Fig. 2 “227”).  


Claim 25, Sagalovskiy discloses the computing system of claim 21, wherein generating a second display comprises obscuring at least a portion of the cells (i.e. the transformed tool provides a display area that blocks from view original cells of the spreadsheet directly beneath the displayed tool – Para 34), the obscuring comprising obscuring multiple rows for at least one column of the table to provide an obscured region (i.e. transformation tool display region hovers over multiple rows of a column – Fig. 2 “203”).


Claim 26, Sagalovskiy discloses the computing system of claim 25, wherein generating a second display comprises rendering a logic bubble over at least a portion of the obscured region (i.e. transformation tool hovers over original spreadsheet and includes results, including text, from execution of formals for related in related cells – Para 34; Fig. 2 “223”).


Claim 27, Sagalovskiy discloses the computing system of claim 1, the operations further comprising: receiving user input providing a first value for a fifth cell of the table (i.e. receiving a new dataset providing values for multiple columns of the table – Para 26; Fig. 1 “127”), wherein the identifying a plurality of data elements in the data set having a relationship comprises identifying a relationship between the first value and at least a second value for a sixth cell of the table (i.e. intermediate data products presented as 


Claim 28, Sagalovskiy discloses the computing system of claim 27, wherein the relationship provides an updated value for the sixth cell of the table (i.e. results of intermediate data products present updated values – Fig. 2 “227”).


Claim 29, Sagalovskiy discloses the computing system of claim 28, wherein generating a second display comprises rendering a logic bubble describing the updated value (i.e. transformation tool display region includes results of executed formulas – Fig. 2 “227”).


Claim 30, Sagalovskiy discloses the computing system of claim 28, wherein generating a second display comprises rendering a logic bubble describing a difference between the first value of the fifth cell and a third value of the fifth cell, the third value being a value in the data set prior to receiving the user input (i.e. carrying out formulas to determine a transformation for particular cells – Para 32).  It is inherent that a formula may include determination of a difference.


s 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619